Citation Nr: 1429297	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-37 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed as the result of an undiagnosed illness.  

2.  Entitlement to service connection for joint pain, claimed as the result of an undiagnosed illness.  

3.  Entitlement to service connection for chronic fatigue syndrome (CFS), claimed as the result of an undiagnosed illness.  

4.  Entitlement to service connection for a right hand disorder.  

5.  Entitlement to service connection for a left hand disorder.  

6.  Entitlement to service connection for chronic sleep apnea.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and a witness


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had certified active service from October 1990 to May 1991, as well as additional duty with the both the Army Reserve and the North Carolina National Guard.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  

These matters came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) which denied service connection for sleep apnea.  In September 2008, the RO determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for a skin disorder claimed as the result of an undiagnosed illness, joint pain claimed as the result of an undiagnosed illness, CFS claimed as the result of an undiagnosed illness, a right hand disorder, and a left hand disorder.  In February 2011, the Veteran was afforded a hearing before a Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  Although that Veterans Law Judge is no longer employed at the Board, the Veteran did not respond to a letter asking whether he desired a new hearing, therefore the Board will proceed without a new hearing.  The Board reopened and remanded the Veteran's claims in a September 2013 decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board most recently remanded this case in September 2013 in order to provide the Veteran with a VA examination.  Regrettably, as discussed in further detail below, the Board finds that the VA examination report obtained in October 2013 and the addendum obtained in January 2014 failed to address all of the issues raised by the September 2013 Remand.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the case must again be remanded to obtain an adequate opinion.

Here, the Veteran seeks entitlement to service connection for a skin disorder, claimed as the result of an undiagnosed illness; joint pain, claimed as the result of an undiagnosed illness; chronic fatigue syndrome (CFS), claimed as the result of an undiagnosed illness; a right hand disorder; a left hand disorder, and chronic sleep apnea.  The Board's September 2013 Remand acknowledged that the record contained various diagnoses and possible etiologies with respect to the Veteran's symptoms of generalized joint/muscle pain and fatigue.  As all of these symptoms may have resulted from a common etiology, to include as secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD), the Board found that additional examinations must be conducted to determine the likely etiologies of the complaints.  The Board also found that the Veteran's claim for entitlement to service connection for sleep apnea was intertwined with these claims, as his joint/muscle pain and fatigue may have also resulted from the Veteran's sleep apnea.  

The Board emphasized that although the Veteran had been provided with VA examinations relevant to these claims in the past, these examination reports did not explore all of the possible theories of entitlement.  As such, the Board's September 2013 Remand directed that the Veteran be scheduled for a VA Gulf War Guidelines examination with regard to his claims for service connection for a skin disorder, chronic fatigue, respiratory disorder (to include sleep apnea), and joint/muscle pain (to include the bilateral hands).  Specifically, with respect to the skin disorder, the RO was instructed to coordinate with the Veteran to have him undergo an appropriate examination at the time of a flare-up of his rashes of the mid-chest and upper arms.  In addition, the VA examiner was explicitly requested to provide an opinion as to the etiology of the Veteran's complaints of generalized joint/muscle pain, fatigue, and respiratory difficulties.  Specifically, the examiner was asked to state whether these complaints were attributable to a known clinical diagnosis or cause.  If so, the examiner was required to identify the diagnosis and provide an opinion, complete with rationale, as to whether it was at least as likely as not (50 percent probability or more) that the disorder was related to the Veteran's service, including climatic/environment hazards in the Persian Gulf.  The examiner was also directed to provide an opinion as to whether it was at least as likely as not (50 percent probability or more) that each diagnosed disability was caused, or aggravated, by a service-connected disability, including but not limited to the Veteran's service-connected PTSD.  If any complaint was not attributable to a known clinical diagnosis, then the examiner was required to opine as to whether it was at least as likely as not (50 percent probability or greater) that the Veteran's 
complaints were attributable to an undiagnosed illness or medically unexplained chronic multisymptom illness related to the Veteran's Gulf War service in the Southwest Asia theater of operations; or that the Veteran's complaints were related to any incident of his service, including exposure to petroleum or other environmental hazards.  

As mentioned above, the Veteran was provided with a VA examination in October 2013.  With respect to the Veteran's joint pain and claimed disorders of the bilateral hands, the examiner notified the Veteran that each joint complaint would need to be evaluated with separate examinations; however, the Veteran stated he did not want to have additional joint areas examined beyond his hands.  The examination report indicated that the Veteran described chronic, achy pain and swelling diffusely across both hands since 1993.  The Veteran additionally described a left index finger work injury in 1997 which occurred when a motor slid and cut his finger in 1997, resulting in lack of movement at the distal interphalangeal joint of the left index finger.  The examiner diagnosed the Veteran as having left index finger ankylosis as a result of the 1997 work injury.  Significantly, however, the examiner did not provide any further opinion with respect to pain and swelling reported elsewhere in the left hand or in the entire right hand, nor did the examiner address the pain and swelling that was reported by the Veteran as existing since 1993, prior to the 1997 work injury which caused the diagnosed left index finger ankylosis.  The examiner opined that the Veteran's left index finger ankylosis was less likely than not (less than 50 percent probability) incurred in or caused by a claimed in-service injury, event, or illness, because ankylosis is a disease of specific etiology and diagnosis, and a review of the medical literature showed no association between exposure to environmental contaminants in Southwest Asia and the development of finger ankylosis secondary to trauma.  In his January 2014 addendum, the VA examiner reiterated that the Veteran was found to have finger ankylosis secondary to trauma, and that review of the medical literature (to include National Institutes of Health and PubMed) did not support an association for causation or aggravation of finger ankylosis by the Veteran's service-connected PTSD, irritable bowel syndrome, left ankle degenerative joint disease, scar of the left ankle, and sensory neuropathy of the left lower extremity

With respect to the Veteran's chronic fatigue syndrome, the October 2013 VA examination report indicated that there were no diagnosed illnesses for which no etiology was established from the conditions identified.  The examination report also confirmed that the Veteran suffered from persistent daytime hypersomnolence and constant fatigue.  However, the examiner concluded that the Veteran did not meet the diagnostic criteria for and did not have a diagnosis of chronic fatigue syndrome.  The Board emphasizes that although the examiner concluded that there was no diagnosis for the Veteran's complaints of fatigue, he did not opine as to whether it was at least as likely as not that the Veteran's complaints were attributable to an undiagnosed illness or medically unexplained chronic multisymptom illness related to the Veteran's Gulf War service in the Southwest Asia theater of operations; or that the Veteran's complaints were related to any incident of his service, including exposure to petroleum or other environmental hazards.  In his January 2014 addendum, the examiner reiterated that the Veteran did not meet the diagnostic criteria and did not have a diagnosis of chronic fatigue syndrome; therefore causation, or aggravation, by his service-connected conditions could not be entertained.

With respect to the Veteran's sleep apnea, the Veteran denied having any other respiratory complaints or respiratory conditions beyond sleep apnea at the time of the October 2013 VA examination.  The VA examiner acknowledged that the Veteran was diagnosed as having obstructive sleep apnea in April 2006, but opined that it was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness because sleep apnea was a disease of specific etiology and diagnosis, and review of the medical literature showed no association between exposure to environmental contaminants in Southwest Asia and the development of sleep apnea.  However, the examiner did not provide a rationale as to why the Veteran's diagnosed sleep apnea was not otherwise related to his period of active duty service.  In his January 2014 addendum, the VA examiner indicated that review of the medical literature (to include National Institutes of Health and PubMed) did not support an association for cause or aggravation of sleep apnea by service-connected PTSD, irritable bowel syndrome, left ankle degenerative joint disease, scar of the left ankle, or sensory neuropathy of the left lower extremity.

Finally, with respect to the Veteran's skin disorder, the Board emphasizes that its September 2013 Remand instructed that the RO coordinate with the Veteran to have him undergo an appropriate examination at the time of a flare-up of his rashes of the mid-chest and upper arms.  To the contrary, the Veteran was provided with an examination during a time when there was no flare-up of his rash.  The examiner noted one faint red skin lesion on his left forearm, and another similar lesion on his abdomen, which were each approximately 2 millimeters in size.  These lesions were determined by the examiner to be non-specific and non-diagnostic; therefore, no diagnosis was established for the Veteran's claimed skin complaint.  However, the Veteran complained of a patch of papules at the left anterior forearm which were not visible to the VA examiner at the time of the examination.  The Veteran stated that the visible lesions noted by the examiner were consistent with folliculitis and were known and familiar to him, but did not represent the other skin condition for which he sought entitlement to service connection.  The examiner opined that the Veteran's folliculitis was less likely than not (less than 50 percent probability) incurred in or caused by a claimed in-service injury, event, or illness because folliculitis was a disease of specific etiology and diagnosis, and review of the medical literature showed no association between exposure to environmental contaminants in Southwest Asia and the development of folliculitis.  In his January 2014 addendum, the VA examiner reiterated that the Veteran did not present to the October 2014 examination during a flare of his skin condition, and, therefore, no diagnosis had been established for the Veteran's claimed skin complaint.  As no diagnosis was established for the Veteran's skin condition, causation, or aggravation, by his service-connected conditions could not be entertained.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA Gulf War 
Guidelines examination with regard to his claims for service connection for a skin disorder, chronic fatigue, respiratory disorder (to include sleep apnea), and joint/muscle pain (to include the bilateral hands).  Specifically with respect to the skin disorder, the RO should coordinate with the Veteran to have the Veteran undergo an appropriate examination at the time of a flare-up of his rashes of the mid-chest and upper arms.  Ask that the examiner review the claims file and interview the Veteran as to the onset, frequency, and duration of his symptoms.

All indicated tests and studies must be done, and all findings should be reported in detail.  

Thereafter, the examiner must provide an opinion as to the etiology of the Veteran's complaints of generalized joint/muscle pain, fatigue, and respiratory difficulties.  Specifically, the examiner should state whether the complaints are attributable to a known clinical diagnosis or cause.  If so, the examiner must identify the diagnosis and provide an opinion, complete with rationale, as to whether it is at least as likely as not (50 percent probability or more) that the disorder is related to the Veteran's service, including climatic/environment hazards in the Persian Gulf.  The examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that each diagnosed disability is caused, or aggravated, by a service-connected disability, including but not limited to the Veteran's service-connected PTSD.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

If any complaint is not attributable to a known clinical diagnosis, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater):

(a)	that the Veteran's complaints are attributable to an undiagnosed illness or medically unexplained chronic multisymptom illness related to the Veteran's Gulf War service in the Southwest Asia theater of operations; or 

(b)	that the Veteran's complaints are related to any incident of his service, including exposure to petroleum or other environmental hazards.  

The examiner must provide a complete rationale in support of his opinion(s).

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the Veteran is competent and credible to describe his symptoms while on active duty and since that time even when his records are negative for complaints or a diagnosis. 

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

3.  Readjudicate the issues on appeal.  If any benefit sought remains denied, issue an additional supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



